Daly, Chief Justice.
The deed executed by William Slamm and wife on the 9th of June, 1838, conveyed one undivided seventh of the premises to each one of his four.daugbters in fee, subject to certain provisions in respect to the wife, and in respect to himself, in one of the four sevenths. The remaining three undivided sevenths were by the deed conveyed in trust, one for each'of his three sons.
The trusts created in respect to the remaining three sevenths were void, so far as they provided for the accumulation of rents and profits of the real estate, which can be aecumnlated only for the benefit of one or more minors then in being, and which must terminate at the expiration of their minority (1 Rev. Stat. 726, §§ 37, 38), whilst here the accumulations were directed to be made for the lives of beneficiaries named, and for the support, maintenance and education of children not then in being. It was doubtless this defective feature in the trust which led to what afterwards took place.
As respects these three-sevenths, the trustees were given by the deed full power to partition and sell that undivided portion of the real estate, and full power to sell any portion of the seventh parts to raise the money to execute the trust as respects the grantors William Slamm and Mary his wife. It is claimed by the appellant that there was a power to sell only the life estate in trust. There is no such reservation in the deed, nor anything from which it could be inferred that that only was what the grantors intended by the power given to sell. The trustees having this power to sell one portion of the real estate, *416and the residue of it by the deed having been conveyed to thé daughters in fee, it was competent for the trustees and the four daughters and their husbands to unite, as they all did, in a re-conveyance of the whole to William Slamm. The case, to which the appellant lias called our attention, of Wright v. Miller (8 N. Y. 10), is a case where the trustee fraudulently combined with the grantor and the husband, whom she had afterwards married, to extinguish the trust she had created for the benefit of children that might be born of the marriage, and all that was held in that case was that children born of the marriage might maintain a suit in equity, under such circumstances, to have the property restored and reinvested in trust for their benefit, they having the reversionary interest in the trust, which could not be defeated by a possession and control of the property obtained through the wrongful and fraudulent act of the husband, acting in combination with the grantor and her trustee. I see nothing in this decision which has any application here. There is no pretense that there was any fraud practiced by anybody in this case. The property here afterwards went to the children of William Slamm and of his wife Mary, and was partitioned among them.
The deed executed by the trustees and the beneficiaries under the former deed acknowledges the receipt of the purchase money, which, uncontradicted, is sufficient evidence of its payment ( Wood v. Chapin, 13 N. Y. 509; Jackson v. McChesney, 7 Cow. 360 ; Webster v. Van Steenbergh, 46 Barb. 211). The plaintiff was offered a good title, and the judgment should be affirmed.
Larremore and J. F. Daly, JJ., concurred.
Judgment affirmed.